Citation Nr: 1145384	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's period of service from November 1967 to May 1971 constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under 38 U.S.C. Chapter 17.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative determination of a VA Regional Office (RO) in Oakland, California in which the character of the appellant's discharge was determined to be a bar to his attainment of veteran status, and therefore his receipt of VA benefits, for his entire period of active military service.  

The appellant testified before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant was drafted into the United States Army for a period of 2 years on November 21, 1967.  On November 30, 1968, prior to the completion of this period, he reenlisted for an additional period of 3 years.  He received a conditional honorable discharge for the period of active duty service from November 1967 to November 1968.  

2.  The appellant requested a discharge for the good of the service under Chapter 10, Army Regulation (AR) 635-200, in March 1971.  He was discharged from active military service in May 1971 under other than honorable (OTH) conditions.  

3.  The misconduct committed by the appellant during service which led to his discharge under OTH conditions was willful and persistent, commenced before the expiration of his initial obligated period of service, and was not a minor offense offset by otherwise honest, faithful, and meritorious service.

4.  The evidence does not show and the appellant does not contend that he was insane at the time he committed his in-service misconduct.

5.  No upgrade of the appellant's discharge under OTH conditions to an honorable or general discharge has been sought as of yet.  


CONCLUSION OF LAW

The character of the appellant's active service from November 1967 to May 1971 constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12, 3.13, 3.301, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).  

The issue presently on appeal arose following receipt of the appellant's May 2007 application for VA compensation benefits for hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  A letter sent in August 2007 notified the appellant of the evidence and information necessary to substantiate his claims for service connection, including information regarding the establishment of disability ratings and effective dates.  Subsequently, in January 2008, a letter was sent to the appellant which informed him that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  This letter also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable. 

VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  Given this letter, the Board finds that VA's duty to notify has been satisfied.  All notice elements indeed were addressed.  Furthermore, the letter was sent well in advance of the initial July 2008 administrative decision by the RO.  See Pelegrini, 18 Vet. App. at 112 (holding that any VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO).  

Turning to VA's duty assist, a review of the record reflects that the appellant's service treatment records and service personnel records have been obtained by VA.  Additionally, there is evidence pertaining to post-service diagnosis and treatment of PTSD, hearing loss, and tinnitus.  No other records have been obtained and, significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  No medical examination or opinion has been obtained, however, neither is necessary since the appellant's current medical state is not at issue.

In sum, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Character of Discharge

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011); see also 38 U.S.C.A. § 101(2) (West 2002).  A dishonorable discharge imposes a bar to VA benefits predicated on that service.  38 U.S.C.A. § 101(2) (West 2002).

As noted above, the appellant filed a claim of entitlement to service connection for hearing loss, tinnitus, and PTSD in May 2007.  From the point the character of his discharge was called into question, he has contended he should not be barred from receiving VA benefits for this disorder.  Specifically, it is his assertion that the misconduct that led to his discharge under other than honorable (OTH) conditions in May 1971 was a direct result of combat-related PTSD incurred during his first, honorable, period of service from November 1967 to November 1968.  

Service personnel records document that the appellant was drafted in the United States (U.S.) Army in November 1967 with a 2-year obligation of service.  In November 1968, prior to the expiration of his 2-year term, the appellant was discharged from service for the purpose of immediate reenlistment in the U.S. Army with a 3-year obligation of service.  The DD 214 from the period of service ending in the November 1968 discharge reflects that such service was characterized as 'honorable.'  In March 1971, during his 3-year reenlistment period of service, the appellant requested a discharge for the good of the service under Chapter 10, Army Regulation (AR) 635-200.  Records indicate that he was discharged from active military service in May 1971 under OTH conditions.  

A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2011).  However, pertinent to the current appeal, a discharge or release to reenlist issued during the Vietnam era is considered a conditional discharge.  38 C.F.R. § 3.13(a) (2011).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.313(b).  A person may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.313(c).  If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13(b); VAOGCPREC 8-2000 (July 25, 2000).

Here, the appellant's discharge in November 1968 was for the purpose of immediate reenlistment and occurred prior to the expiration of his 2-year obligation of service (ending in November 1969).  As such, the 'honorable' character assigned to this period of service was conditional.  See 38 C.F.R. § 3.13(a).  Further, as there is no indication that he was eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening reenlistment, the appellant's entire period of active duty service (i.e., November 1967 to May 1971) constitutes one period of service and the discharge under OTH conditions in May 1971 applies to his entire period of service.  See 38 C.F.R. § 3.13(b).  

An 'other than honorable' discharge is not necessarily tantamount to a 'dishonorable' discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under OTH conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011); Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit 'dishonorable conditions' to only those cases where dishonorable discharge was adjudged).  Specifically, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct, as contemplated by this section, is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2011).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under OTH conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.

Pursuant to the Uniform Code of Military Justice (UCMJ) Article 86, the service does not view AWOL in excess of 30 days as a minor offense, but rather as a severe offence punishable by confinement of up to one year and the issuance of either a bad conduct or dishonorable discharge.  See also Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham v. Brown, 8 Vet. App. 445 (1995) (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).  Summary and special courts-martial are not empowered under UCMJ to punish with a dishonorable discharge.  Only a general court-martial may exercise that punishment.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1988.

As previously noted, the appellant requested, and was granted, a discharge for the good of the government pursuant to Chapter 10, AR 635-200.  A March 1971 memorandum from the appellant's commanding officer indicates that an undesirable discharge was recommended "in view of [appellant's] past record" which included four Article 15s and one special court-martial for misconduct, AWOL, assault, disobeying an order, and abusing and harassing a trainee.  Personnel records confirm that the appellant was AWOL from December 6, 1968, to December 7, 1968, from January 16, 1970, to July 6, 1970, from July 21, 1970, to September 1 1970, and from December 27, 1970, to March 9, 1971.  He was also confined from October 5, 1970, to November 22, 1970, as a result of a special court-martial for four separate incidents of being AWOL or absent from his duty station between June 1970 and September 1970.  Records also show that, in addition to being AWOL from December 6 to 7, 1968, the appellant received an Article 15 for assaulting a Military Policeman (MP) by pointing his revolver at the MP and stating that he ought to kill him.  He also received Article 15's in March 1970 and May 1970 for failing to obey orders; the latter Article 15 involved an incident in which the appellant abused and harassed a trainee.  

The appellant has contended that his reasons for his periods of AWOL and his misconduct included fear of returning to and dealing with his service in Vietnam.  However, these explanations do not change the fact that he demonstrated persistent and willful misconduct in going AWOL on four different occasions during a period of slightly more than two years.  Moreover, even after pleading guilty to a special court-martial in October 1970 and serving nearly two months in confinement, the appellant went AWOL less than one month after his release for a period of 73 days and was subsequently charged under a special court-martial for this offense.  Additionally, in requesting a discharge under Chapter 10, the appellant indicated that he would likely go AWOL again unless discharged by the government.  In light of such circumstances, the Board finds even this one period of AWOL alone not to be a minor offense, but evidence of willful and persistent misconduct which the appellant intended to continue unless discharged.  Finally, in addition to his periods of AWOL, the appellant demonstrated willful and persistent misconduct by disobeying orders twice, assaulting an MP with a deadly weapon, and abusing and harassing a trainee.  As such, the appellant's discharge under OTH conditions is considered a discharge under dishonorable conditions, pursuant to 38 C.F.R. § 3.12(d)(4), and his explanation as to the reasons for his behavior and AWOL periods cannot change his eligibility for VA benefits under this regulation.

Given that the Board finds the appellant's discharge to have been issued under dishonorable conditions (i.e., willful and persistent misconduct), he is barred from VA benefits unless it is found that he was insane at the time of committing the offense(s) causing such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing a causal connection between the insanity and the act(s) is not required, however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97 (May 22, 1997).  The Board acknowledges that the bar to VA benefits is also removed when an upgraded honorable or general discharge is issued by an appropriate authority.  38 C.F.R. § 3.12(d) and (h).  However, as there is no indication that the appellant has sought a review of his discharge through appropriate channels, this exception does not apply.  

Here, the appellant contends that his behavior was precipitated by combat-related PTSD incurred during his first few months of service in Vietnam.  Relevant to this appeal, however, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 53, 539 (2000).  Rather, the predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2011).  

Here, the appellant's service records are completely negative for any suggestion of insanity.  Furthermore, neither he nor his representative specifically has contended this to be the case or satisfied the burden in this regard by submitting any evidence, let alone sufficient evidence, in this regard.  Rather, the appellant merely contends that his misbehavior and absence from service should be considered a manifestation of PTSD.  Notably, there is no indication of any psychiatric symptoms in appellant's service treatment records.  In fact, he expressly denied any history of symptoms commonly associated with PTSD at his discharge examination in March 1971, including nervous trouble of any sort, depression or excessive worry, and frequent or terrifying nightmares.  However, even if the Board were to find manifestations and/or diagnosis of mental illness such as PTSD during service, such mental illness is not identical to insanity.  Beck, 13 Vet. App. at 539.

The evidence indeed shows that, regardless of any alleged PTSD symptoms, the appellant was not insane as the term is defined by 38 C.F.R. § 3.354 and VAOPGCPREC 20-97 during any of his unauthorized absences or acts of misconduct during service.  While his behavior in December 1968 in assaulting an MP was erratic and hostile, the Board points out that records show he was at a bar when the incident occurred.  And as for his various periods of AWOL, the appellant himself indicated in his March 1971 statement requesting a discharge that such periods of unauthorized absence were for the purpose of escaping his duties or special court-martial as opposed to being unexplained.  Finally, in stating that he would likely go on unauthorized absence again if denied a discharge from service, the appellant demonstrated that his choice to engage in misconduct was made with full knowledge of the consequences.  In light of such circumstances, the Board finds that a preponderance of the evidence is against a finding that the appellant was insane at the time of the offenses committed or at the time of his discharge.

In sum, the appellant was discharged from active military service under OTH conditions by reason of willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied. 38 C.F.R. § 3.12(d) (2011). 

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of appellant's service from November 1957 to May 1971 constitutes a bar to VA benefits, other than health care under 38 U.S.C. Chapter 17.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


